          Case 17-33369         Doc 23      Filed 02/11/19 Entered 02/11/19 12:05:43                    Desc Main
                                              Document     Page 1 of 9




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: MASONRY BROTHERS & SON'S                            §    Case No. 17-33369
           INC.                                                §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 11/07/2017. The
    undersigned trustee was appointed on 11/07/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          24,611.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          149.06
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           24,461.94
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 17-33369            Doc 23       Filed 02/11/19 Entered 02/11/19 12:05:43                       Desc Main
                                                 Document     Page 2 of 9



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 05/03/2018 and the deadline for filing
    governmental claims was 05/07/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,211.10. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,211.10, for a
    total compensation of $3,211.102. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $20.12 for total expenses of
    $20.122.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 01/18/2019                                     By: /s/ Richard M. Fogel
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 17-33369                         Doc 23       Filed 02/11/19 Entered 02/11/19 12:05:43                                     Desc Main
                                                                         Document     Page 3 of 9
                                                                 Form 1
                                                                                                                                                                Exhibit A
                                             Individual Estate Property Record and Report                                                                       Page: 1

                                                              Asset Cases
Case No.:    17-33369                                                                               Trustee Name:      (330720) Richard M. Fogel
Case Name:         MASONRY BROTHERS & SON'S INC.                                                    Date Filed (f) or Converted (c): 11/07/2017 (f)
                                                                                                    § 341(a) Meeting Date:       12/12/2017
For Period Ending:          01/18/2019                                                              Claims Bar Date:      05/03/2018

                                        1                                   2                      3                      4                    5                    6

                            Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                 (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                          Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                         Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                    and Other Costs)

    1       BANK ACCOUNTS                                                       400.00                   400.00                                    400.00                        FA
            Checking Account at Chase, xxxxxx6196

    2       AUTOMOBILES AND OTHER                                           2,000.00                   Unknown                                       0.00                        FA
            VEHICLES
            2004 Chevrolet C3500 105,000 miles- abandoned per
            settlement with principals

    3       AUTOMOBILES AND OTHER                                         30,000.00                      872.00                                      0.00                        FA
            VEHICLES
            2015 Chevrolet Silverado 3500 pick-up- abandoned per
            settlement with principals.

    4       AUTOMOBILES AND OTHER                                         30,000.00                         0.00                                     0.00                        FA
            VEHICLES
            2016 Ford Super Duty F-250- abandoned per
            settlement with principals

    5       CAUSES OF ACTION (u)                                                  0.00                 Unknown                                24,000.00                          FA
            Potential claims for breach of duty, successor liability
            and fraudulent transfer against principals was settled
            for $24,000 per o/c 3-14-18.

    6       TAX REFUNDS (u)                                                       0.00                  1,700.00                                   211.00                        FA
            2017 income tax refund IDOR


    6       Assets Totals (Excluding unknown values)                     $62,400.00                    $2,972.00                           $24,611.00                       $0.00



 Major Activities Affecting Case Closing:

                                    3/31/18- Trustee negotiated settlement of breach of duty and successor liability claims with installment
                                    payments through August, 2018. Claims bar dates are May 3 and May 7, 2018.

 Initial Projected Date Of Final Report (TFR): 03/29/2019                                Current Projected Date Of Final Report (TFR):             03/29/2019




UST Form 101-7-TFR (5/1/2011)
                       Case 17-33369                 Doc 23       Filed 02/11/19 Entered 02/11/19 12:05:43                                      Desc Main
                                                                    Document     Page 4 of 9
                                                               Form 2                                                                                     Exhibit B
                                                                                                                                                          Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 17-33369                                           Trustee Name:                      Richard M. Fogel (330720)
Case Name:                MASONRY BROTHERS & SON'S INC.                      Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***6794                                         Account #:                         ******1600 Checking
For Period Ending: 01/18/2019                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1             2                        3                                        4                                5                      6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 03/29/18        {5}      Leszek Wassilewski                 Initial settlement payment (held in   1241-000           4,000.00                                           4,000.00
                                                             trust pending expiration of appeal
                                                             period for o/c 3-14-18 approving
                                                             settlement)

 04/09/18        {5}      Leszek Wasilewski                  Installment payment                   1241-000           4,000.00                                           8,000.00

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   7,990.00
                                                             Fees

 05/15/18        {5}      Leszek Wasilewski                  Installment payment                   1241-000           4,000.00                                          11,990.00

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      15.51                  11,974.49
                                                             Fees

 06/12/18        {1}      Leszek Wasilewski                  Bank account balance                  1129-000              400.00                                         12,374.49

 06/12/18        {5}      Leszek Wasilewski                  Installment payment                   1241-000           4,000.00                                          16,374.49

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      20.02                  16,354.47
                                                             Fees

 07/11/18        {5}      Leszek Wasilewski                  Installment payment                   1241-000           4,000.00                                          20,354.47

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      28.73                  20,325.74
                                                             Fees

 08/09/18        {5}      Leszek WasilewskiUrszula           Final settlement payment              1241-000          40,000.00                                          60,325.74
                          Gadula

 08/09/18        {5}      Leszek WasilewskiUrszula           Final settlement payment              1241-000           4,000.00                                          64,325.74
                          Gadula

 08/09/18        {5}      Leszek WasilewskiUrszula           Deposit Reversal: Final settlement    1241-000         -40,000.00                                          24,325.74
                          Gadula                             payment

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      34.23                  24,291.51
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      18.63                  24,272.88
                                                             Fees

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      21.94                  24,250.94
                                                             Fees

 12/05/18        {6}      Leszek Wasilewski                  Turnover of 2017 state income tax     1224-000              211.00                                         24,461.94
                                                             refund

                                               COLUMN TOTALS                                                         24,611.00                   149.06                 $24,461.94
                                                     Less: Bank Transfers/CDs                                               0.00                   0.00
                                               Subtotal                                                              24,611.00                   149.06
        true
                                                     Less: Payments to Debtors                                                                     0.00

                                               NET Receipts / Disbursements                                         $24,611.00                  $149.06


                                                                                                                                                            false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                        ! - transaction has not been cleared
                 Case 17-33369             Doc 23     Filed 02/11/19 Entered 02/11/19 12:05:43                        Desc Main
                                                        Document     Page 5 of 9
                                                     Form 2                                                                Exhibit B
                                                                                                                           Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         17-33369                                 Trustee Name:                  Richard M. Fogel (330720)
Case Name:        MASONRY BROTHERS & SON'S INC.            Bank Name:                     Rabobank, N.A.
Taxpayer ID #:    **-***6794                               Account #:                     ******1600 Checking
For Period Ending: 01/18/2019                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                     ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                BALANCES
                               ******1600 Checking                            $24,611.00          $149.06                 $24,461.94

                                                                             $24,611.00                   $149.06          $24,461.94




UST Form 101-7-TFR (5/1/2011)
           Case 17-33369          Doc 23       Filed 02/11/19 Entered 02/11/19 12:05:43                Desc Main
                                                 Document     Page 6 of 9


                                                                                                                           Page: 1

                                                          Exhibit C
                                                          Exhibit C
                                 Case:17-33369                         MASONRY BROTHERS & SON'S INC.
                                                                                  Claims Bar Date: 05/03/18


 Claim                 Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.                <Category>, Priority              Date Filed                     Allowed          to Date        Balance

AE       Alan D. Lasko & Associates                Administrative                            $33.50           $0.00        $33.50
         29 S. LaSalle Street
                                                   01/18/19                                  $33.50
         Suite 1240
         Chicago, IL 60603
         <3420-000 Accountant for Trustee Expenses
         (Other Firm)>
         , 200

FEE      Richard M. Fogel                            Administrative                        $3,211.10          $0.00     $3,211.10
         321 N. Clark St. #800
                                                     08/09/18                              $3,211.10
         Chicago, IL 60654
         <2100-000 Trustee Compensation>
         , 200

FEE2     Alan D. Lasko & Associates                  Administrative                        $6,512.75          $0.00     $6,512.75
         29 S. LaSalle Street
                                                     01/18/19                              $6,512.75
         Suite 1240
         Chicago, IL 60603
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200

TE       Richard M. Fogel                            Administrative                          $20.12           $0.00        $20.12
         321 N. Clark St. #800
                                                     08/29/18                                $20.12
         Chicago, IL 60654
         <2200-000 Trustee Expenses>
         , 200

1        Daniel Kuhn and Michelle Milne              Unsecured                           $50,000.00           $0.00    $50,000.00
         c/o Leonard Meyer LLP
                                                     05/04/18                            $50,000.00
         120 N. LaSalle St., 20th Floor
         Chicago, IL 60602
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         Allowed per o/c 3-14-18

                                                                                         Case Total:          $0.00    $59,777.47




UST Form 101-7-TFR (5/1/2011)
    Case 17-33369           Doc 23       Filed 02/11/19 Entered 02/11/19 12:05:43                    Desc Main
                                           Document     Page 7 of 9


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 17-33369
    Case Name: MASONRY BROTHERS & SON'S INC.
    Trustee Name: Richard M. Fogel

                                                      Balance on hand:      $                             24,461.94

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                          Claim       Allowed            Interim         Proposed
  No.                                                      Asserted       Amount           Payments           Payment
                                                                          of Claim           to Date


                                                         None


                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $              24,461.94

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested          Payments           Payment
                                                                                             to Date

  Trustee, Fees - Richard M. Fogel                                         3,211.10                0.00        3,211.10
  Trustee, Expenses - Richard M. Fogel                                          20.12              0.00          20.12
  Accountant for Trustee Fees (Other Firm) - Alan D. Lasko &               6,512.75                0.00        6,512.75
  Associates
  Accountant for Trustee Expenses (Other Firm) - Alan D. Lasko &                33.50              0.00          33.50
  Associates
                       Total to be paid for chapter 7 administrative expenses:                 $               9,777.47
                       Remaining balance:                                                      $              14,684.47

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total             Interim           Proposed
                                                                      Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:              $                   0.00
                      Remaining balance:                                                       $              14,684.47




UST Form 101-7-TFR(5/1/2011)
      Case 17-33369          Doc 23         Filed 02/11/19 Entered 02/11/19 12:05:43                 Desc Main
                                              Document     Page 8 of 9


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                              Allowed Amount          Interim Payments              Proposed
  No.                                                      of Claim                   to Date              Payment

                                                         None


                                                      Total to be paid for priority claims:      $             0.00
                                                      Remaining balance:                         $        14,684.47

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid
      pro rata only after all allowed administrative and priority claims have been paid in full. The timely
      allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount          Interim Payments              Proposed
  No.                                                      of Claim                   to Date              Payment

                                                         None

                          Total to be paid for timely general unsecured claims:                  $             0.00
                          Remaining balance:                                                     $        14,684.47

              Tardily filed claims of general (unsecured) creditors totaling $50,000.00 have been allowed and
      will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 29.4 percent, plus
      interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                                Allowed Amount         Interim Payments              Proposed
  No.                                                        of Claim                  to Date              Payment

  1           Daniel Kuhn and Michelle Milne                50,000.00                     0.00             14,684.47

                          Total to be paid for tardily filed general unsecured claims:           $        14,684.47
                          Remaining balance:                                                     $             0.00




UST Form 101-7-TFR(5/1/2011)
    Case 17-33369         Doc 23      Filed 02/11/19 Entered 02/11/19 12:05:43                Desc Main
                                        Document     Page 9 of 9


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
